DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2021 and 02/28/2022 are in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Note:  IDS submitted on 09/01/2021 listed 6 internet links to video clips which were viewable/accessible at the time of this examination.  However, these video clip maybe removed from the cited platform and/or unavailable in the future.  Thus, applicants are encouraged to provide hard copy of these video clips for the record.

Drawings
The drawings were received on 09/01/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kwak et al. (EP 3824784 A1 cited in the submitted IDS).

Regarding Claim 1, Kwak et al. discloses;
A method performed by a first electronic device in a wireless communication system (Fig. 6-8, Abstract: “a method”), the method comprising: 
determining first location information associated with a target point (Fig. 6-8, Para. [0169], 0174]: determines “a position P2 of the target point”) based on an optical sensor and gradient information of the first electronic device (Fig. 6-8, Para. [0171], [0183], [0185]: position P2 is calculated based on  “second optical signal” emitted by “distance measurement sensor 230 [an optical sensor]” and “third angle θ3 [gradient information]” of the  remote control device 200); 
determining second location information associated with a second electronic device  based on the first location information (Fig. 6-8, Para. [0189]: “the robot cleaner 100 [a second electronic device] can recognize its current position P1 [second location information] toward the position P2 of the target point [based on the first location information]”) and an ultra-wideband (UWB) signal (Para. [0192]: “the robot cleaner 100 and the remote control device 200 perform communication with each other using the UWB signals, they can determine relative positions”.  That is, position 1 is determined based on P2 and an UWB signal); 
determining third location information indicating a location of the target point relative to the second electronic device (Para. [0175]-[0176]: “the remote control device 200” determines “third coordinate information (x2', y2', z2')”) based on the first location information and the second location information (Para. [0175]: “that is calculated based on the second coordinate information (x2, y2, z2) [the first location information corresponding to location of the target point] and the position [the second location information] of the robot cleaner 100”); and 
transmitting the third location information to the second electronic device ((Para. [0175]-[0176]: “the remote control device 200 may transmit third coordinate information (x2', y2', z2')” to the robot cleaner 100), for the second electronic device to perform an operation associated with the target point (Fig. 6-8, Para. [Para. 00190]: “an operation for performing pointing cleaning” at the target point”; Claim 1: “generates a travel command for controlling the main body [of robot cleaner 100]  to move to the recognized position of the target point”).

Regarding Claim 2, Kwak et al. discloses;
wherein the determining of the first location information comprises:
correcting a location of the target point in case that an obstacle is located between the first electronic device and the target point (Fig. 9, 11, 12, Para. [0208]: “the control unit may control the traveling unit to follow the virtual trajectory along around an obstacle when the obstacle is detected in the virtual trajectory while traveling along the path of the virtual trajectory.”); and 
determining the first location information based on the corrected location of the target point (Fig. 6-9, 11 [0208]: target point/position P2 location is determined base on the correction made by “the robot cleaner 100” following “the path of the virtual trajectory C” target point/position P2 to avoid “an obstacle”.

Regarding Claim 3, Kwak et al. discloses;
wherein the correcting of the location of the target point comprises correcting the location of the target point for the target point to be located on a surface on which the second electronic device is located (Fig. 1-3, 7, 9, 11, Para. [0026], [0208]: the robot cleaner is located on a “floor” and directed along “virtual trajectory C” towards target point/position P2 location), according to whether the target point is located on the surface on which the second electronic device is located, based on the optical sensor and the gradient information (Fig. 1-3 6-8, Para. [0171],[0185]: position P2, located on a floor, is calculated based on  “second optical signal” emitted by “distance measurement sensor 230 [an optical sensor]” and “first angle θ1 [gradient information]” of the  remote control device 200).

Regarding Claim 4, Kwak et al. discloses;
wherein the determining of the first location information comprises:
determining third distance information indicating a first distance between the target point and the first electronic device (Fig. 7, Para. [0202]: “a distance D from the remote control device 200 to the pointed target point may be obtained based on an optical signal pointing to the target point”), based on the optical sensor (Fig. 6-8, Para. [0171], [0183], [0185]: position P2 is calculated based on  “second optical signal” emitted by “distance measurement sensor 230 [an optical sensor]” and “third angle θ3 [gradient information]” of the  remote control device 200); 
determining first angle information indicating an elevation angle of the first electronic device with respect to the target point (Fig. 6-8, Para. [0171],[0185]: “the first angle θ1 may be calculated”), based on the gradient information (Fig. 7, Para. [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 [the gradient information] shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point, by the distance information D from the remote control device 200 to the target point”.  That is, first angle θ1 can be determined based on third angle θ3[the gradient information]); and 
determining height information indicating a height of the first electronic device with respect to the target point, based on the third distance information and the first angle information (Fig. 7, Para. [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point, by the distance information D from the remote control device 200 to the target point”.  That is, the height (x, y, or z distance), of the remote device 200 can be determined based on distance D and first angle θ1).
Regarding Claim 5, Kwak et al. discloses;
wherein the determining of the second location information comprises:
obtaining fourth distance information indicating a distance between the first electronic device and the second electronic device via the UWB signal (Fig. 7, 8, Para. [0191]: “receiving a first optical signal from the remote control device 200 to the main body of the robot cleaner 100…the robot cleaner 100 may calculate a relative position [Fig. 7: e.g. angle, x, y and z coordinates, spaced distance- fourth distance information] of the remote control device 200 using a UWB signal, in response to the first optical signal (S810)”); and 
determining second angle information indicating an elevation angle of the first electronic device with respect to the second electronic device, based on the fourth distance information and the height information (Fig. 7, Para. [0162], [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point, by the distance information D from the remote control device 200 to the target point”.  That is, the height (x, y, or z distance), of the remote device 200 can be determined based on relative position/ spaced distance between remote device 200 and robot cleaner 200 and first angle θ2).

Regarding Claim 6, Kwak et al. discloses;
 wherein the determining of the third location information comprises:
determining fifth distance information associated with an orthogonal projection onto the surface of a line segment associated with the fourth distance information (Fig. 7, 8, Para.  [0180]: calculating  using “angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information” of the target potion, remote control device 100 and robot cleaner 200,   a  ground floor distance between the remote control device 200 and the robot cleaner 200, i.e. fifth distance information, which is associated with  spaced distance (the fourth distance information) between remote control device 200 and the robot cleaner 100), based on the second angle information (Fig. 7: based on second angle θ2); and 
determining sixth distance information associated with an orthogonal projection onto the surface of a line segment associated with the third distance information (Fig. 7, 8, Para.  [0180]: calculating using “angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information” a  ground floor distance between the remote control device 200 and the target point P2, i.e. sixth distance information, which is associated with  “distance D” (the third distance information) between remote control device 200 and the robot cleaner 100), based on the gradient information and third angle information indicating an elevation angle of the target point with respect to the first electronic device (Fig, 7: using coordinate points (x, y and z) and angle  θ2 – elevation angle between target pointP2 and remote device 200) ).

Regarding Claim 9, Kwak et al. discloses;
further comprising identifying the second electronic device selected by a user from among one or more electronic devices (Fig. 6-8, Para. [0138]: a “user” identifies and selects, by pointing the remote control device 100 towards the “robot cleaner 200” rather than a “charging base”[ more electronic devices]), based on the optical sensor and one or more UWB signals (Fig 6-8, Para. [0192]: “The robot cleaner 100 may calculate a relative position of the remote control device 200 using a UWB signal, in response to the first optical signal (S810)” where “the distance measurement sensor 230 may include, for example, a time of flight (ToF) sensor[optical sensor] …the ToF sensor may include a transmitter that emits an optical signal”.  That is, the user identifies the robot cleaner based on (ToF) sensor transmitting UWB optical signals).

Regarding Claim 11, Kwak et al. discloses;
A method performed by a first electronic device in a wireless communication system (Fig. 6-8, Abstract: “a method” for “a remote control device”), the method comprising: 
determining height information indicating a height of the first electronic device with respect to a second electronic device based on an ultra-wideband (UWB) signal (Fig. 7, Para. [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point,”; Para. [0192]: “The robot cleaner 100 may calculate a relative position of the remote control device 200 using a UWB signal, in response to the first optical signal (S810) That is, a  height (x, y, or z distance), between the remote device 200 and the robot cleaner 100 (see Fig. 7) can be determined based a first UWB optical signal) and gradient information of the first electronic device (Fig. 6-8, Para. [0171], [0183], [0185]: “third angle θ3 [gradient information]” of the  remote control device 200); 
determining location information indicating a location of a target point relative to the second electronic device (Fig. 7, Para. [0202]: “a distance D from the remote control device 200 to the pointed target point may be obtained based on an optical signal pointing to the target point”) based on the height information and the gradient information (Fig. 7, Para. [180]: using “angles θ1, θ2, and θ3 [the gradient information] shown in FIG. 7 and the coordinate information [height (x, y, or z distance), between the remote device 200 and the robot cleaner 100]” the  location of P2 can be calculated.); and 
transmitting the location information to the second electronic device (Para. [0175]-[0176]: “the remote control device 200 may transmit third coordinate information (x2', y2', z2')” to the robot cleaner 100) for the second electronic device to perform an operation associated with the target point (Fig. 6-8, Para. [Para. 00190]: “an operation for performing pointing cleaning” at the target point”; Claim 1: “generates a travel command for controlling the main body [of robot cleaner 100]  to move to the recognized position of the target point”).

Regarding Claim 12, Kwak et al. discloses;
wherein the determining of the height information comprises: 
determining, via the UWB signal, first distance information indicating a distance between the first electronic device and the second electronic device (Fig. 7, 8, Para. [0191]: “receiving a first optical signal from the remote control device 200 to the main body of the robot cleaner 100…the robot cleaner 100 may calculate a relative position [Fig. 7: e.g. angle, x, y and z coordinates, spaced distance- first distance information] of the remote control device 200 using a UWB signal, in response to the first optical signal (S810)”); and 
determining, via the UWB signal, first angle information indicating an elevation angle of the second electronic device with respect to the first electronic device (Fig. 7, Para. [0162], [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point”.  That is, a first elevation angle information between the  remote device 200 and robot cleaner 100 can be determined).

Regarding Claim 13, Kwak et al. discloses;
wherein the determining of the height information comprises:
determining second angle information indicating an elevation angle of the first electronic device with respect to the second electronic device (Fig. 7, Para. [0162], [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point”.  That is, a second elevation angle information between the  remote device 200 and robot cleaner 100 can be determined), based on the gradient information and the first angle information (Fig. 7: based on “third angle θ3 [gradient information]” and the first angle ); and 
determining the height information, based on the second angle information and the first distance information (Fig. 7, Para. [0162], [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point”.  That is, the  height (x, y, or z distance), between the remote device 200 and the robot cleaner 100 (see Fig. 7) can be determined based on the second elevation angle and the spaced distance) .

Regarding Claim 14, Kwak et al. discloses;
wherein the determining of the location information comprises: 
determining second distance information associated with an orthogonal projection onto a surface, on which the target point is located, of a line segment associated with a distance between the first electronic device and the target point (Fig. 7, 8, Para.  [0180]: calculating using “angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information” a  ground floor distance between the remote control device 200 and the target point P2, i.e. second distance information, which is associated with  “distance D” between remote control device 200 and the robot cleaner 100), based on the height information and the gradient information (Fig. 7: based on height of remote control device 200 from the ground floor and ground floor distance between the remote device and the target point P2); and 
determining coordinates of the target point relative to the second electronic device, based on the second distance information (Fig. 7, Para. [0162], [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point” and “distance D”) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  15-20 are rejected under 35 U.S.C. 103 as being unpatentable over (EP 3824784 A1 cited in the submitted IDS) in view of Ham et al. (US 2018/0158316 A1).

Regarding Claim 15, Kwak et al. discloses;
 A first electronic device (Fig. 6: remote control device 200) in a wireless communication system, the first electronic device comprising: 
a communicator (Fig. 6: UWB Module 210); 
an optical sensor configured to output an optical signal (Fig. 6, Para. [0151]: the distance measurement sensor 230 may include, for example, a time of flight (ToF) sensor [optical sensor]…the ToF sensor may include a transmitter that emits an optical signal”); 
a gradient sensor configured to obtain gradient information of the first electronic device (Fig. 6, Para. [0148]: Gyro Sensor 220 “detect a change in a three-axis value according to the movement of the remote control device 200” Para. [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3[gradient information] shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point”); and… 
determine first location information associated with a target point (Fig. 6-8, Para. [0169], 0174]: determines “a position P2 of the target point”), based on the optical sensor and the obtained gradient information (Fig. 6-8, Para. [0171], [0183], [0185]: position P2 is calculated based on  “second optical signal” emitted by “distance measurement sensor 230 [an optical sensor]” and “third angle θ3 [gradient information]” of the  remote control device 200), 
determine second location information associated with a second electronic device (Para. [0189]: “the robot cleaner 100 [a second electronic device] can recognize its current position P1 [second location information]”), based on the first location information and an ultra-wideband (UWB) signal (Fig. 6-8, Para. [0189]: “the robot cleaner 100 [a second electronic device] can recognize its current position P1 [second location information] toward the position P2 of the target point [based on the first location information]”) and an ultra-wideband (UWB) signal (Para. [0192]: “the robot cleaner 100 and the remote control device 200 perform communication with each other using the UWB signals, they can determine relative positions”.  That is, position 1 is determined based on P2 and an UWB signal), 
determine third location information indicating a location of the target point relative to the second electronic device (Para. [0175]-[0176]: “the remote control device 200” determines “third coordinate information (x2', y2', z2')”), based on the first location information and the second location information (Para. [0175]: “that is calculated based on the second coordinate information (x2, y2, z2) [the first location information corresponding to location of the target point] and the position [the second location information] of the robot cleaner 100”), and 
transmit the third location information to the second electronic device ((Para. [0175]-[0176]: “the remote control device 200 may transmit third coordinate information (x2', y2', z2')” to the robot cleaner 100), for the second electronic device to perform an operation associated with the target point (Fig. 6-8, Para. [Para. 00190]: “an operation for performing pointing cleaning” at the target point”; Claim 1: “generates a travel command for controlling the main body [of robot cleaner 100]  to move to the recognized position of the target point”).
Kwak et al. does not teach performing the functions using:
“least one processor” 
	On the other hand, in the same field of endeavor, Ham et al. teaches (Fig. 1, 3D) controlling a robot cleaner 101e using:
“least one processor” (Fig. 7: remote control apparatus 200 includes at least Processor 480).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the remote control device 200 in Kwak et al.’s invention can include at least one processor as taught by Ham et al., where doing so would where the person of ordinary skill in the art would have realized that doing so is simply (KSR) applying a known technique to a known device (remote control apparatus including at least one processor) ready for improvement to yield predictable results (enabling Kwak et al.’s remote control device to perform the disclosed functions).

Regarding Claim 16, Kwak et al. in view of Ham et al. discloses all as applied to claim 15 above, where Kwak et al. further teaches;
to identify the second electronic device selected by a user from among one or more electronic devices (Fig. 6-8, Para. [0138]: a “user” identifies and selects, by pointing the remote control device 100 towards the “robot cleaner 200” rather than a “charging base”[ more electronic devices]), based on the optical sensor and one or more UWB signals (Fig 6-8, Para. [0192]: “The robot cleaner 100 may calculate a relative position of the remote control device 200 using a UWB signal, in response to the first optical signal (S810)” where “the distance measurement sensor 230 may include, for example, a time of flight (ToF) sensor[optical sensor] …the ToF sensor may include a transmitter that emits an optical signal”.  That is, the user identifies the robot cleaner based on (ToF) sensor transmitting UWB optical signals).

Regarding Claim 17, Kwak et al. in view of Ham et al. discloses all as applied to claim 15 above, where Kwak et al. further teaches;
correct a location of the target point in case that an obstacle is located between the first electronic device and the target point (Fig. 9, 11, 12, Para. [0208]: “the control unit may control the traveling unit to follow the virtual trajectory along around an obstacle when the obstacle is detected in the virtual trajectory while traveling along the path of the virtual trajectory.”); and 
determine the first location information based on the corrected location of the target point (Fig. 6-9, 11 [0208]: target point/position P2 location is determined base on the correction made by “the robot cleaner 100” following “the path of the virtual trajectory C” target point/position P2 to avoid “an obstacle”.

Regarding Claim 18, Kwak et al. in view of Ham et al. discloses all as applied to claim 15 above, where Kwak et al. further teaches;
determine third distance information indicating a first distance between the target point and the first electronic device (Fig. 7, Para. [0202]: “a distance D from the remote control device 200 to the pointed target point may be obtained based on an optical signal pointing to the target point”), based on the optical sensor (Fig. 6-8, Para. [0171], [0183], [0185]: position P2 is calculated based on  “second optical signal” emitted by “distance measurement sensor 230 [an optical sensor]” and “third angle θ3 [gradient information]” of the  remote control device 200); 
determine first angle information indicating an elevation angle of the first electronic device with respect to the target point (Fig. 6-8, Para. [0171],[0185]: “the first angle θ1 may be calculated”), based on the gradient information (Fig. 7, Para. [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 [the gradient information] shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point, by the distance information D from the remote control device 200 to the target point”.  That is, first angle θ1 can be determined based on third angle θ3[the gradient information]); and 
determine height information indicating a height of the first electronic device with respect to the target point, based on the third distance information and the first angle information (Fig. 7, Para. [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point, by the distance information D from the remote control device 200 to the target point”.  That is, the height (x, y, or z distance), of the remote device 200 can be determined based on distance D and first angle θ1).

Regarding Claim 19, Kwak et al. in view of Ham et al. discloses all as applied to claim 18 above, where Kwak et al. further teaches;
obtaine fourth distance information indicating a distance between the first electronic device and the second electronic device via the UWB signal (Fig. 7, 8, Para. [0191]: “receiving a first optical signal from the remote control device 200 to the main body of the robot cleaner 100…the robot cleaner 100 may calculate a relative position [Fig. 7: e.g. angle, x, y and z coordinates, spaced distance- fourth distance information] of the remote control device 200 using a UWB signal, in response to the first optical signal (S810)”); and 
determine second angle information indicating an elevation angle of the first electronic device with respect to the second electronic device, based on the fourth distance information and the height information (Fig. 7, Para. [0162], [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point, by the distance information D from the remote control device 200 to the target point”.  That is, the height (x, y, or z distance), of the remote device 200 can be determined based on relative position/ spaced distance between remote device 200 and robot cleaner 200 and first angle θ2).

Regarding Claim 20, Kwak et al. discloses;
A first electronic device in a wireless communication system (Fig. 6-8, Abstract: “a remote control device”), the first electronic device comprising: 
a communicator (Fig. 6: UWB Module 210); 
an acceleration sensor configured to obtain gradient information of the first electrode device (Fig. 6, Para. [0148]: Gyro Sensor 220 [acceleration sensor] “detect a change in a three-axis value according to the movement of the remote control device 200” Para. [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 [gradient information] shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point”); and… 
determine height information indicating a height of the first electronic device with respect to a second electronic device based on an ultra-wideband (UWB) signal (Fig. 7, Para. [0180]: “coordinate information regarding the target point relative to the robot cleaner 100 may be calculated by multiplying a coordinate transformation matrix, which includes angles θ1, θ2, and θ3 shown in FIG. 7 and the coordinate information (x1, y1, z1) of the remote control device 200 obtained by using the robot cleaner 100 as a zero point,”; Para. [0192]: “The robot cleaner 100 may calculate a relative position of the remote control device 200 using a UWB signal, in response to the first optical signal (S810) That is, a  height (x, y, or z distance), between the remote device 200 and the robot cleaner 100 (see Fig. 7) can be determined based a first UWB optical signal) and gradient information of the first electronic device (Fig. 6-8, Para. [0171], [0183], [0185]: “third angle θ3 [gradient information]” of the  remote control device 200); 
determine location information indicating a location of a target point relative to the second electronic device (Fig. 7, Para. [0202]: “a distance D from the remote control device 200 to the pointed target point may be obtained based on an optical signal pointing to the target point”) based on the height information and the gradient information (Fig. 7, Para. [180]: using “angles θ1, θ2, and θ3 [the gradient information] shown in FIG. 7 and the coordinate information [height (x, y, or z distance), between the remote device 200 and the robot cleaner 100]” the  location of P2 can be calculated); and 
transmit the location information to the second electronic device (Para. [0175]-[0176]: “the remote control device 200 may transmit third coordinate information (x2', y2', z2')” to the robot cleaner 100) for the second electronic device to perform an operation associated with the target point (Fig. 6-8, Para. [Para. 00190]: “an operation for performing pointing cleaning” at the target point”; Claim 1: “generates a travel command for controlling the main body [of robot cleaner 100]  to move to the recognized position of the target point”).
Kwak et al. does not teach performing the functions using:
“least one processor” 
	On the other hand, in the same field of endeavor, Ham et al. teaches (Fig. 1, 3D) controlling a robot cleaner 101e using:
“least one processor” (Fig. 7: remote control apparatus 200 includes at least Processor 480).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the remote control device 200 in Kwak et al.’s invention can include at least one processor as taught by Ham et al., where doing so would where the person of ordinary skill in the art would have realized that doing so is simply (KSR) applying a known technique to a known device (remote control apparatus including at least one processor) ready for improvement to yield predictable results (enabling Kwak et al.’s remote control device to perform the disclosed functions).

Allowable Subject Matter
Claims 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/ Examiner, Art Unit 2633
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633